DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  Both claims include the passage “a gas consuming device that consumes the gas and the gas tank”.  It is believed that “and” should be “is.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2010/0006596 (Kanie).  
Re. claims 1 and 6: Kanie discloses a gas supply system, comprising: a gas tank (31a) that stores a compressed gas; a gas supply path (34) connecting a gas 

Re. claim 2: Kanie discloses wherein the first flow rate is a minimum flow rate of the outlet-side flow rate that is changed by the flow rate changing unit, and the second flow rate is a maximum flow rate of the outlet-side flow rate that is changed by the flow rate changing unit. It is the Office’s position that a minimum flow rate would result when the rate changing unit is off, and a maximum flow rate would result when the rate changing unit is on. 

Re. claim 3: Kanie discloses wherein the control unit (40) has a prestored map, the map indicating a relationship between the outlet-side pressure of the pressure reducing valve and the outlet-side flow rate of the pressure reducing valve which is obtained in advance for each inlet-side pressure of the pressure reducing valve, and the control unit estimates the inlet-side pressure of the pressure reducing valve by referring to the map and specifying the inlet-side pressure of the pressure reducing valve which corresponds to the difference between the first pressure and the second pressure detected by the pressure sensor ([0030]).  

Re. claim 5: Kanie discloses wherein the control unit (40) limits a flow rate of the gas that is supplied to the gas consuming device (50) through the flow rate changing unit (36a), when the estimated inlet-side pressure of the pressure reducing valve becomes equal to or lower than a predetermined reference pressure.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanie in view of U.S. Patent Application Publication No. 2008/0038608 (Yoshida). 
Re. claim 4: Kanie discloses a gas supply system, comprising: a gas tank (31a) that stores a compressed gas; a gas supply path (34) connecting a gas consuming device (50) that consumes the gas in the gas tank; an unbalanced pressure reducing valve (38) in which an outlet-side pressure changes with an increase in inlet-side pressure and which is disposed in the gas supply path and reduces a pressure of the gas supplied from the gas tank; a pressure sensor (P2) that detects the outlet-side pressure of the pressure reducing valve; a flow rate changing unit (32a) that changes an outlet-side flow rate of the pressure reducing valve; and a control unit (40) configured to drive the flow rate changing unit to change the outlet-side flow rate of the pressure reducing valve between a first flow rate and a second flow rate different from the first flow rate, obtain a first pressure and a second pressure from the pressure sensor, the first pressure being a detection value of the pressure sensor when the outlet-side flow rate is the first flow rate, and the second pressure being a detection value of the pressure sensor when the outlet-side flow rate is the second flow rate, and estimate the inlet-side pressure of the pressure reducing valve using a relationship among the first flow rate, the second flow rate, and a difference between the first pressure and the second pressure ([0030], [0031]). However, Kanie discloses a pressure reducing valve, but Kanie does not specifically disclose a pressure reducing valve  wherein a valve body reciprocates in a specific direction in an inlet chamber to open and close a communication passage that allows the inlet chamber and an outlet chamber to communicate with each other, a piston that is integral with the valve body and that slides in the specific direction in the pressure reducing valve when the valve body opens and closes the communication passage, an atmospheric pressure chamber separated from the outlet chamber by the piston, a first spring that is disposed in the inlet chamber and that biases the valve body in a closing direction of the valve body, and a second spring that is disposed in the atmospheric pressure chamber and that biases the piston in an opening direction of the valve body, and a relationship among the inlet-side pressure of the pressure reducing valve, the outlet- side pressure of the pressure reducing valve. 
Yoshida teaches a valve body (110) reciprocates in a specific direction in an inlet chamber (102) to open and close a communication passage (104) that allows the inlet chamber and an outlet chamber (105) to communicate with each other, a piston (113) that is integral with the valve body and that slides in the specific direction in the pressure reducing valve when the valve body opens and closes the communication passage (104), an atmospheric pressure chamber (202) separated from the outlet chamber by the piston, a first spring (212)that is disposed in the inlet chamber and that biases the valve body in a closing direction of the valve body, and a second spring (111) that is disposed in the atmospheric pressure chamber (202) and that biases the piston in an opening direction of the valve body, and a relationship among the inlet-side pressure of the pressure reducing valve, the outlet- side pressure of the pressure reducing valve. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure reducing valve disclosed by Kanie to include the pressure reducing valve of Yoshida. One of ordinary skill in the art would have been motivated to make this modification because Yoshida’s pressure reducing valve is simple to manufacture, replace and/or service is necessary. Moreover, insofar as Yoshida discloses the identical structure claimed, the functional relationship claimed would have been inherent thereto. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 4,840,195 (Zabrenski), which discloses a pressure regulator. 
2.) U.S. Patent Application Publication No. 2005/0061371 (Kimbara et al.), which discloses a tank control system. 
3.) U.S. Patent Application Publication No. 2006/0016512 (Takano et al.), which discloses an apparatus for filling fuel. 
4.) U.S. Patent Application Publication No. 2013/0255808 (Ninomiya et al.), which discloses a fuel gas filling system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753